 

Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Agreement”) is entered into
by and between Fred’s, Inc. (the “Company”) and Timothy Liebmann (“Executive,”
and, together with the Company, the “Parties”).

 

1.             The Parties acknowledge and agree that Executive’s last day of
employment with the Company will be May 27, 2018 (the “Separation Date”).
Effective as of the Separation Date, Executive shall not be, or hold himself out
as, an Executive, agent, or representative of the Company or any of its
affiliates.

 

2.             Consistent with Paragraph 4(b) of Executive’s Employment
Agreement, dated April 10, 2017 (the “Employment Agreement”), the period between
April 27, 2018 and May 27, 2018 shall be the “Notice Period.” During the Notice
Period, Executive will not report to the office or be authorized to take (and
will not take) any actions on behalf of the Company or any Company affiliate.
Executive will continue to receive his base salary, at the annual rate of
$400,000 per annum (less applicable deductions and withholdings) through the
Notice Period, and COBRA eligible benefits through May 31, 2018.

 

3.             Consistent with Paragraph 4(e)(i) of the Employment Agreement,
the Company shall pay Executive any vested or accrued and unpaid payments,
rights or benefits Executive may otherwise be entitled to receive pursuant to
the terms of any accrued but unused vacation or other employee benefit or
compensation plan maintained by Company at the time or times provided therein.
The Company confirms that as of the date of this Agreement, Executive is
entitled to payment for zero (0) days of accrued but unused vacation.

 

4.             Consistent with Paragraph 4(e)(ii) of the Employment Agreement,
in consideration of Executive executing and complying with this Agreement and
the Surviving Provisions in full settlement of any compensation or benefits to
which Executive otherwise could claim to be entitled, and in exchange for the
mutual promises, covenants, releases, and waivers set forth in this Agreement,
the Company will provide Executive with the following severance benefits:

 

(a)On the Separation Date, Executive’s rights under any compensation or benefits
program shall become vested and any restrictions on stock options or contractual
rights granted to Executive shall be removed. For the avoidance of doubt, the
foregoing includes, without limitation (i) 14,175 shares of no par value common
stock of the Company, issued to Executive pursuant to the Restricted Stock Award
Agreement, entered into by and between the Company and Executive, dated
September 21, 2016; (ii) 3,187 shares of no par value common stock of the
Company, issued to Executive pursuant to the Restricted Stock Award Agreement,
entered into by and between the Company and Executive, dated April 5, 2017;
(iii) the option to purchase 43,580 shares of Company Class A common stock, at
option price of $14.29, pursuant to the Incentive Stock Option Agreement,
entered into by and between the Company and Executive, dated August 15, 2016;
(iv) the options to purchase 28,000 shares of Company Class A common stock, at
option price of $15.24, pursuant to the Incentive Stock Option Agreement,
entered into by and between the Company and Executive, dated June 6, 2016; and
(v) the option to purchase 11,080 shares of Company Class A common stock, at
option price of $12.55, pursuant to the Incentive Stock Option Agreement,
entered into by and between the Company and Executive, dated April 5, 2017.

 

 1 

 

 

(b)When the Executive’s coverage (if any) under the Company’s medical plan(s)
ceases, pursuant to governing law and independent of this Agreement, Executive
will be entitled to elect benefit continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), for Executive
and any eligible dependents if Executive timely applies for such coverage. If
Executive elects COBRA, Company shall reimburse Executive for Executive’s COBRA
premiums (including with respect to any health, dental and vision plans that
Executive participates in) for a maximum of eighteen (18) months, which shall by
payable in monthly installments to Executive; provided, however, that the
Company’s reimbursement of continuation coverage will cease at any time
Executive becomes eligible for group medical coverage from another employer.
Information regarding Executive’s rights under COBRA will be provided to
Executive in a separate mailing. Executive acknowledges and agrees that
Executive is solely responsible for all federal, state, and/or tax liability, if
any, arising from any such COBRA reimbursement described in this Paragraph 4 and
that neither the Company nor any of its representatives have provided advice
regarding the tax consequences of any consideration set forth in this Paragraph
4.

 

(c)Following the expiration of the eighteen (18) month COBRA reimbursement
period, Executive shall receive monthly payments in the amount of $1,842.83 for
an additional six (6) months; provided, however, that these payments will cease
at any time Executive becomes eligible for group medical coverage from another
employer.

 

(d)The Company agrees within ten (10) business days following the Effective Date
(defined below), it shall make a one-time lump sum payment to Executive in the
amount of $6,000, which amount represents payments due and owing by the Company
to Executive pursuant to Paragraph 3(g) of the Employment Agreement. Executive
acknowledges and agrees that payment of the foregoing amount shall satisfy the
Company’s obligations under Paragraph 3(g) of the Employment Agreement.

 

(e)The Company agrees that pursuant to Paragraph 3(f) of the Employment
Agreement, it shall reimburse Executive for any and all reasonable business
expenses incurred by Executive in connection with the performance of Executive’s
duties as an employee of the Company. Executive shall provide the Company with
receipts and/or other documentation of any such expenses by no later than ten
(10) business days following the Separation Date.

 

 2 

 

 

(f)The Company agrees that it shall reimburse Executive up to $2,500 of
attorney’s fees incurred in connection with the review of this Agreement, upon
submission by Executive to the Company of records sufficient to demonstrate fees
actually incurred by Executive.

 

5.             Consistent with Paragraph 4(e)(ii) and 4(e)(iii) of the
Employment Agreement, in exchange for Executive timely executing and complying
with both this Agreement and the release attached hereto as Exhibit A (the
“Post-Employment Release”), and for not timely revoking the Post-Employment
Release in accordance with its terms: severance in the amount equal to $800,000
less applicable deductions and withholdings, to be paid in substantially equal
installments at Executive’s regular pay intervals in effect prior to the
Separation Date, over a period of twenty-four (24) months beginning on the first
regular Company payroll payment date that occurs after the lapse of any right of
Executive to revoke the Post-Employment Release.

 

6.             Executive acknowledges and agrees that the consideration provided
in Paragraphs 2 through 5, above: (a) is in full discharge of any and all
obligations owed to Executive, monetarily or otherwise, with respect to
Executive’s employment, including but not limited to any obligations set forth
in the Employment Agreement; and (b) exceeds any payment, benefit, or other
thing of value to which Executive might otherwise be entitled in the absence of
this Agreement. Executive specifically acknowledges and agrees that Executive is
not entitled to any other salary, wages, commissions, overtime, premiums, paid
time off, vacation, sick pay, holiday pay, personal day pay, royalties, equity,
phantom equity, carried interest, bonuses, deferred compensation, or other forms
of compensation, benefits, fringe benefits, perquisites, interests, or payments
of any kind or nature whatsoever (collectively, “Compensation”), except as
explicitly provided in this Agreement. Further, Executive acknowledges and
agrees that the terms of this Agreement and the Surviving Provisions remain in
full force and effect and will continue to bind Executive following the
Separation Date. Executive further acknowledges that by Executive executing this
Agreement, Executive and the other Releasors are waiving and releasing any and
all legal rights and claims they may have under the ADEA and all other federal,
state and local laws regarding age discrimination, whether those claims are
currently known to Executive or hereafter discovered. However, nothing in the
foregoing is intended to limit or restrict Executive’s right to challenge the
validity of this Agreement as to claims and rights asserted under the ADEA or
Executive’s right to enforce the Agreement. Executive further agrees that in the
event he or any of the other Releasors brings any ADEA Claims against any of the
Releasees, or in the event they seek to recover monetary or other compensation
against any of the Releasees through any ADEA Claim brought by a governmental
agency on their behalves, this Agreement shall serve as a complete defense to
such Claims.

 

 3 

 

 

7.             Consistent with Paragraph 4(e)(iii) of the Employment Agreement,
in exchange for the consideration provided to Executive in Paragraph 4,
Executive, on behalf of Executive and all of Executive’s heirs, executors,
administrators, successors, and assigns (collectively, “Releasors”), hereby
releases and forever waives and discharges any and all claims, liabilities,
causes of action, demands, charges, complaints, suits, rights, costs, debts,
expenses, promises, agreements, or damages of any kind or nature (collectively,
“Claims”) that Executive or any of the other Releasors ever had, now have, or
might have against the Company, and its current, former, or future affiliates,
or any of their respective current, former, or future subsidiaries, parents,
related companies, controlling shareholders, or divisions (collectively with the
Company, the “Company Entities”), or any of the Company Entities’ and Alden
Global Capital LLC’s respective directors, members, managers, employees,
trustees, officers, general partners, limited partners, Executives, consultants,
contractors, advisors, agents, benefit plans, attorneys, successors, assigns, or
investment funds (or the other investment vehicles any of the foregoing manage
and/or for which they perform services) (collectively with the Company Entities,
the “Releasees,” and each a “Releasee”), arising at any time prior to the date
Executive executes this Agreement, whether such Claims are known to Executive or
unknown to Executive, whether such Claims are accrued or contingent, including,
but not limited to, any and all (a) Claims arising out of, or that might be
considered to arise out of or to be connected in any way with, Executive’s
employment or other relationship with any of the Releasees, or the termination
of such employment or other relationship; (b) Claims under any contract,
agreement, or understanding that Executive may have with any of the Releasees,
whether written or oral, express or implied, at any time prior to the Effective
Date (as defined below); (c) Claims arising under any federal, state, foreign,
or local law, rule, constitution, ordinance, or public policy, including,
without limitation, (i) Claims arising under Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Civil Rights Act of
1991, the Americans With Disabilities Act, the Age Discrimination in Employment
Act, the Family and Medical Leave Act, the Executive Retirement Income Security
Act of 1974, the Vietnam Era Veterans Readjustment Act of 1974, the Immigration
Reform and Control Act of 1986, the Equal Pay Act, the Labor Management
Relations Act, the National Labor Relations Act, the Occupational Safety and
Health Act, the Genetic Information Nondiscrimination Act of 2008, the
Rehabilitation Act of 1973, the Uniformed Services Employment and Reemployment
Rights Act, the Worker Adjustment and Retraining Notification Act, the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Act, the Internal Revenue Code of
1986, the Tennessee Human Rights Act, and/or the Tennessee Disability Act as all
such laws have been amended from time to time, or any other federal, state,
foreign, or local labor law, wage and hour law, worker safety law, Executive
relations or fair employment practices law, or public policy, (ii) Claims
arising in tort, including, but not limited to, Claims for misrepresentation,
defamation, libel, slander, invasion of privacy, conversion, replevin, false
light, tortious interference with contract or economic advantage, negligence,
fraud, fraudulent inducement, quantum meruit, promissory estoppel, prima facie
tort, restitution, or the like, and (iii) Claims for Compensation, other
monetary or equitable relief, attorneys’ or experts’ fees or costs, forum fees
or costs, or any tangible or intangible property of Executive’s that remains
with any of the Releasees; and (d) Claims arising under any other applicable
law, regulation, rule, policy, practice, promise, understanding, or legal or
equitable theory whatsoever; provided, however, that Executive does not release
(A) any claims that arise after the Effective Date; (B) any claims for breach of
this Agreement or to enforce the terms of this Agreement; or (C) any claims that
cannot be waived or released as a matter of law. Executive specifically intends
the release of Claims in this Paragraph 7 to be the broadest possible release
permitted by law.

 

 4 

 

 

8.             Executive represents and warrants that Executive has never
commenced or filed, or caused to be commenced or filed, any lawsuit or
arbitration against any of the Releasees. Except as otherwise provided in
Paragraph 7 of this Agreement, Executive further agrees not to directly or
indirectly commence, file, or in any way pursue, or cause or assist any person
or entity to commence, file, or pursue, any Claim, lawsuit, or arbitration
against any of the Releasees in the future. For avoidance of doubt, nothing in
this Agreement, any other agreement between Executive and the Company, or any
Company policy shall prevent Executive from filing a charge with the Equal
Employment Opportunity Commission (the “EEOC”) or any other government agency or
participating in any EEOC or other agency investigation; provided, that
Executive may not receive any monetary relief from any of the Releasees as a
consequence of any charge filed with the EEOC and/or any litigation arising out
of an EEOC charge; and provided, further, that nothing herein shall restrict
Executive’s right to receive an award for information provided to the U.S.
Securities and Exchange Commission pursuant to Section 21F of the Securities
Exchange Act of 1934.

 

9.             Consistent with Paragraph 13 of the Employment Agreement, this
Agreement shall be interpreted strictly in accordance with its terms, to the
maximum extent permissible under governing law, and shall not be construed
against or in favor of any Party, regardless of which Party drafted this
Agreement or any provision hereof. If any provision of this Agreement (or any of
the Surviving Provisions) is determined to be unenforceable as a matter of
governing law, an arbitrator or reviewing court of appropriate jurisdiction
shall have the authority to “blue pencil” or otherwise modify such provision so
as to render it enforceable while maintaining the Parties’ original intent to
the maximum extent possible. Each provision of this Agreement is severable from
the other provisions hereof, and if one or more provisions hereof are declared
invalid, the remaining provisions shall nevertheless remain in full force and
effect. For purposes of this Agreement, the connectives “and,” “or,” and
“and/or” shall be construed either disjunctively or conjunctively as necessary
to bring within the scope of a sentence or clause all subject matter that might
otherwise be construed to be outside of its scope.

 

10.           Consistent with Paragraph 5(h)(iv) of the Employment Agreement,
Executive agrees to cooperate with the Company with respect to reasonable
requests by the Company in connection with (a) responding to the Company’s
requests for knowledge or information within Executive’s possession relating to
Executive’s employment by the Company following the Separation Date, and (b) any
investigation or review by any federal, state, foreign, or local regulatory or
other authority, and in the defense or prosecution of any demand, claim, or
action, that is now in existence or may be brought in the future against or on
behalf of any of the Releasees relating to events, occurrences, or omissions
that may have occurred (or failed to have occurred) while Executive was employed
by the Company and which relate to Executive’s employment or about which
Executive has personal knowledge. Executive’s cooperation in connection with any
such investigation, demand, claim, or action shall include, but not be limited
to, being reasonably available as may be reasonably requested by the Company to
(i) meet with the Releasees and their counsel in connection with discovery or
pre-trial issues, and (ii) testify on behalf of the Company in connection with
any such action or proceeding in connection with any such proceeding. In the
event that the Company requests Executive’s cooperation under this Paragraph,
such assistance shall be provided in a time and manner that is reasonably
convenient to all Parties (except as may be required by subpoena, Court order,
or similar compulsory legal process). The Company will reimburse Employee for
all reasonable expenses actually incurred in connection with his provision of
testimony or assistance, including attorneys’ fees. 

 

 5 

 

 

11.           Consistent with Paragraph 5 of the Employment Agreement, Executive
represents, warrants and agrees that he has not breached, and will not breach,
(i) any of his covenants under this Agreement, or (ii) any of his other
obligations as an employee of the Company including, without limitation, those
under Paragraph 5(a)-(g) of the Employment Agreement (the “Surviving
Provisions”). Executive’s obligations thereunder are summarized as follows:

 

(a)Confidentiality. As more fully set forth in Paragraph 5(a)-(c) of the
Employment Agreement, while employed by Company and thereafter, Executive shall
not disclose any Confidential Information (as defined in the Employment
Agreement) either directly or indirectly, to anyone (other than appropriate
Company employees and advisors), or use such information for his own account, or
for the account of any other person or entity, except as required by law or in
the performance of his job duties and responsibilities. This confidentiality
covenant has no temporal or geographical restriction. For purposes of this
Agreement, “Confidential Information” shall have the meaning set forth in the
Employment Agreement. Executive shall promptly supply to Company all property of
the Company and any other tangible product or document relating to the business
of the Company that has been produced by, received by or otherwise submitted to
Executive during or prior to his term of employment, and shall not retain any
copies thereof. As set forth in paragraph 5(c) of the Employment Agreement,
Executive agrees to indemnify and hold the Company harmless for any loss, claim
or damages, including attorney’s fees or costs, arising out of or related to the
unauthorized disclosure or use of the Confidential Information by Executive.

 

(b)Non-Competition. As more fully set forth in Paragraph 5(d) of the Employment
Agreement, Executive acknowledges that his services are of special, unique and
extraordinary value to Company. Accordingly, the Executive shall not at any time
prior to May 27, 2019 become an employee, consultant, officer, partner or
director or provide services in any fashion to any Competitor (as defined in the
Employment Agreement) of Company within the Restricted Area (as defined in the
Employment Agreement).

 

(c)Non-Solicitation. As more fully set forth in Paragraph 5(e) of the Employment
Agreement, Executive shall not, at any time prior to May 27, 2019, whether on
Executive’s own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly, (i) solicit or encourage any employee of Company or its Affiliates
(as defined in the Employment Agreement) to leave the employment of Company or
its Affiliates or (ii) without permission of Company, knowingly hire a former
employee of Company or its Affiliates (as defined in the Employment Agreement).

 

(d)Non-Disparagement. As more fully set forth in Paragraph 5(f) of the
Employment Agreement, while employed by Company and at any time after the
Separation Date, Executive agrees not to make any untruthful or disparaging
statements, written or oral, about Company, its affiliates, their predecessors
or successors or any of their past and present officers, directors,
stockholders, partners, members, agents and employees or Company’s business
practices, operations or personnel policies and practices to any of Company’s
customers, clients, competitors, suppliers, investors, directors, consultants,
employees, former employees, or the press or other media in any country. The
Company likewise agrees that it shall instruct its senior personnel, including
its officers and executives, not to make any untruthful or disparaging
statements, written or oral, about Executive, Executive’s performance with the
Company, or Executive’s business reputation.

 

 6 

 

 

(e)For the avoidance of doubt, the Parties acknowledge and agree that a person
or entity, other than Fred’s Inc., shall not be deemed a “Competitor” or an
“Affiliate” of the Company, as such terms are used in this Agreement and in the
Surviving Provisions, as a result of their common control or management by, or
due to an investment in or ownership by, in whole or part, Alden Global Capital
LLC, or any of its subsidiaries, divisions, affiliates, holding companies, or
otherwise, whether directly or indirectly.

 

In accordance with Paragraph 4(g) of the Employment Agreement, Executive
understands and agrees that his obligations under the Surviving Provisions
survive his termination from the Company.

 

Notwithstanding the foregoing, in accordance with the Defend Trade Secrets Act,
18 U.S.C. § 1833(b), and other applicable law, nothing in this Agreement or any
other agreement or policy of the Company shall prevent Executive from, or expose
Executive to criminal or civil liability under federal or state trade secrets
law for, (i) directly or indirectly sharing any Company trade secrets or other
Confidential Information (except information protected by the Company’s
attorney-client or work product privilege) with an attorney or with any federal,
state, or local government agencies, regulators, or officials, for the purpose
of investigating or reporting a suspected violation of law, whether in response
to a subpoena or otherwise, without notice to the Company; or (ii) disclosing
the Company’s trade secrets in a filing in connection with a legal claim,
provided that the filing is made under seal. Furthermore, Executive shall be
permitted to (A) share information about this Agreement with Executive’s spouse,
attorney, accountant, or financial advisor, so long as Executive ensures that
such parties maintain the strict confidentiality of this Agreement; (B) share
information regarding Executive compensation with other persons or entities; and
(C) apprise any future employer or other person or entity to which Executive
provides services of Executive’s continuing obligations to the Company under
this Agreement and/or the Employment Agreement.

 

12.           This Agreement and the Surviving Provisions set forth the entire
agreement between the Parties hereto, fully supersedes any and all prior
agreements or understandings between the Parties, and can be modified only in a
written agreement signed by Executive, on the one hand, and an officer of the
Company, on the other hand. Executive specifically acknowledges and agrees that
notwithstanding any discussions or negotiations Executive may have had with the
Company prior to the execution of this Agreement, Executive is not relying on
any promises or assurances other than those explicitly contained in this
Agreement. In accordance with Paragraph 7 of the Employment Agreement, this
Agreement shall be deemed to have been made in Memphis, Tennessee, and shall be
interpreted, construed, and enforced pursuant to the laws of the State of
Tennessee, without giving effect to Tennessee’s conflict or choice of law
principles.

 

 7 

 

 

13.          Executive represents and warrants that he is not aware of any facts
or circumstances that Executive knows or believes to be either (a) a past or
current violation of the Company’s or any of its affiliates’ rules and/or
policies, or (b) a past or current violation of any laws, rules, and/or
regulations applicable to the Company or any of its affiliates. This Agreement
shall not in any way be construed as an admission by any of the Releasees of any
liability or of any wrongful acts whatsoever against Executive or any other
person.

 

14.          Executive agrees that his breach or threatened breach of Paragraphs
7, 8, 10, 11, or 16 of this Agreement or the Surviving Provisions would result
in irreparable and continuing harm to the Releasees for which there is no
adequate remedy at law. Thus, in addition to the Releasees’ right to arbitrate
disputes hereunder, the Releasees shall be entitled to obtain emergency
equitable relief, including a temporary restraining order and/or preliminary
injunction, in aid of arbitration, from any state or federal court of competent
jurisdiction, without first posting a bond, to restrain any such breach or
threatened breach. Upon the issuance (or denial) of an injunction, the
underlying merits of any dispute will be resolved in accordance with the
arbitration provisions of Paragraph 16 of this Agreement.

 

15.           (a)           Except as provided in Paragraph 14 of this
Agreement, the Parties irrevocably and unconditionally agree that any past,
present, or future dispute, controversy, or claim arising under or relating to
this Agreement; arising in connection with Executive’s employment or affiliation
or the termination thereof; or otherwise arising between Executive and any of
the Releasees, involving Executive, on the one hand, and any of the Releasees,
on the other hand, including both claims brought by Executive and claims brought
against Executive, shall be submitted for resolution to binding arbitration as
provided herein; provided, that nothing herein shall require arbitration of a
claim or charge which, by law, cannot be the subject of a compulsory arbitration
agreement. Any such arbitration shall be administered by the American
Arbitration Association (“AAA”); shall be conducted in accordance with AAA’s
Employment Arbitration Rules and Procedures, as modified herein; and shall be
conducted by a single arbitrator, who shall be a partner at an “AmLaw 200” law
firm based in New York, New York. Such arbitration will be conducted in a
mutually agreeable location, and the arbitrator will apply Tennessee law,
including federal statutory law as applied in Tennessee courts. Except as set
forth in Paragraph 14, above, the arbitrator, and not any federal or state
court, shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability, and/or formation of this
Agreement, including any dispute as to whether (i) a particular claim is subject
to arbitration hereunder, and/or (ii) any part of this Paragraph 16 is void or
voidable. The arbitral award shall be in writing, shall state the reasons for
the award, and shall be final and binding on the parties. Executive shall treat
the arbitration as strictly confidential, and Executive shall not disclose the
existence or nature of any claim, defense, or argument; any documents,
correspondence, pleadings, briefing, exhibits, arguments, testimony, evidence,
or information exchanged or presented in connection with any claim, defense, or
argument; or any rulings, decisions, or results of any claim, defense, or
argument (collectively, “Arbitration Materials”) to any third party, with the
sole exception of Executive’s legal counsel, who Executive shall ensure complies
with these confidentiality terms. Nothing contained herein shall prevent a party
from seeking to enforce a judgment awarded in arbitration in an applicable court
of law. The arbitrator shall only have authority to award relief measured by the
prevailing party’s out of pocket expenses, except to the extent such relief is
explicitly available under a statute, ordinance, or regulation pursuant to which
a successful claim is brought or otherwise provided for in this Agreement. In
agreeing to arbitrate his claims hereunder, Executive hereby recognizes and
agrees that he is waiving his right to a trial in court and/or by a jury. The
Party who does not prevail in arbitration, agrees to pay the costs of
arbitration, provided, however, that, the Party is not required to pay the
attorney’s fees of the prevailing party, except as provided in Paragraph 11(a)
of this Agreement.

 

 8 

 

 

 

16.          In the event of any court proceeding to challenge or enforce an
arbitrator’s award, the Parties hereby consent to the exclusive jurisdiction of
the state and federal courts sitting in Tennessee; agree to exclusive venue in
that jurisdiction; and waive any claim that such jurisdiction is an inconvenient
or inappropriate forum. The Parties agree to take all steps necessary to protect
the confidentiality of the Arbitration Materials in connection with any court
proceeding, agree to use their reasonable best efforts to file any court
proceeding permitted herein and all Confidential Information (and all documents
containing Confidential Information) under seal, and agree to the entry of an
appropriate protective order encompassing the confidentiality terms of this
Agreement.

 

17.(a) In accordance with the Age Discrimination in Employment Act (“ADEA”) and
the Older Workers Benefit Protection Act, 29 U.S.C. § 621 et seq., Executive
understands that he has twenty-one (21) days to consider this Agreement, execute
it, and return it via email or overnight courier (via FedEX or UPS) to Esther
Lander, Akin Gump Strauss Hauer & Feld, LLC, 1333 New Hampshire Ave, NW,
Washington DC, 20036, elander@akingump.com.  To the extent that Executive
executes this Agreement prior to the end of the twenty-one (21) day period,
Executive hereby knowingly and voluntarily waives the remainder of this
twenty-one (21) day period.  If Executive fails to execute and return this
Agreement within the twenty-one (21) day period in the manner provided above,
then this Agreement will be null and void and of no force or effect.

 

(b)Executive acknowledges that if he timely executes this Agreement, he will
have seven (7) days from the date he executes this Agreement to revoke this
Agreement by providing written notice of such revocation by email or overnight
courier (via FedEx or UPS) to Esther Lander, Akin Gump Strauss Hauer & Feld,
LLC, 1333 New Hampshire Ave, NW, Washington DC, 20036, elander@akingump.com. If
Executive revokes this Agreement within seven (7) days from the date he executes
it as provided herein, then this Agreement will be null and void and of no force
or effect. If Executive does not revoke this Agreement within seven (7) days
from the date he timely executes this Agreement in the manner provided above,
then this Agreement will become fully binding, effective, irrevocable, and
enforceable on the eighth (8th) calendar day after Executive executes it (the
“Effective Date”).

 

18.           By signing below, Executive expressly acknowledges, represents,
and warrants that Executive has carefully read this Agreement; that Executive
fully understands the terms, conditions, and significance of this Agreement and
its final and binding effect; that no other promises or representations were
made to Executive other than those set forth in this Agreement; that Executive
is fully competent to manage Executive’s business affairs; that Executive
understands that this Agreement contains a waiver and release of all known or
unknown claims; that the Company has advised Executive to consult with an
attorney concerning this Agreement; that Executive has executed this Agreement
voluntarily, knowingly, and with an intent to be bound by this Agreement; and
that Executive has full power and authority to release Executive’s Claims as set
forth herein and has not assigned any such claims to any other individual or
entity.

 

 9 

 

 

19.          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

 10 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date indicated below.

 

FRED’S, INC.           By: /s/ Joe Anto    May 3, 2018    Joe Anto   Date  
Authorized Signatory           ExecutivE           /s/ Timothy Liebmann    May
3, 2018  Timothy Liebmann   Date

 

 11 

 

 

[TO BE EXECUTED NO EARLIER THAN MAY 27, 2018

AND NO LATER THAN JUNE 17, 2018]

 

EXHIBIT A

 

POST-EMPLOYMENT RELEASE

 

In exchange for the payments and other consideration provided to Timothy
Liebmann (“Executive”) under the Separation Agreement and General Release
between Executive and Fred, Inc. (the “Company”) and its affiliates (the
“Separation Agreement”), to which this Post-Employment Release is an Exhibit,
and as a precondition to Executive’s receipt of the payments and other
consideration set forth in Paragraph 5 thereof, Executive hereby agrees as
follows. All capitalized terms utilized but not defined herein shall have the
same meanings ascribed to them in the Separation Agreement:

 

1.            Upon the Post-Employment Release Effective Date, as defined below,
and consistent with Paragraph 4(e)(iii) of the Employment Agreement, Executive,
on behalf of himself and for any person or entity who may claim by or through
him, irrevocably and unconditionally releases, waives, and forever discharges
the Company, and its current, former, or future affiliates, or any of their
respective current, former, or future subsidiaries, parents, related companies,
controlling shareholders, or divisions, and their and Alden Global Capital LLC’s
respective officers, directors, attorneys, agents, and present and past
employees (“Releasees”) from any and all claims or causes of action that
Executive had, has, or may have relating to Executive’s employment with Company
and/or termination therefrom up to and including the date of this Agreement,
including but not limited to any claims under Title VII of the Civil Rights Act
of 1964, as amended, the Tennessee Human Rights Act, the Age Discrimination in
Employment Act (“ADEA”), and claims under any other federal, state, or local
statute, regulation, or ordinance, including wrongful or retaliatory discharge.

 

2.            For avoidance of doubt, the foregoing Release does not include any
claims that cannot be released or waived by law, nor does it prohibit Executive
or any of the other Releasors from filing a charge or complaint with or
participating in an investigation or proceeding conducted by any Government
Agencies (including but not limited to the Equal Employment Opportunity
Commission); provided, however, that Executive and the other Releasors are
releasing and waiving the right to seek or accept any compensatory damages, back
pay, front pay, or reinstatement remedies for Executive or the other Releasors
personally with respect to any and all Claims released in this Post-Employment
Release; and provided, further, that nothing herein shall restrict Executive’s
right to receive an award for information provided to the U.S. Securities and
Exchange Commission pursuant to Section 21F of the Securities Exchange Act of
1934.

 

3.            Executive acknowledges that by Executive executing this
Post-Employment Release, Executive and the other Releasors are waiving and
releasing any and all legal rights and claims they may have under the ADEA and
all other federal, state and local laws regarding age discrimination, whether
those claims are currently known to Executive or hereafter discovered. However,
nothing in the foregoing is intended to limit or restrict Executive’s right to
challenge the validity of this Post-Employment Release as to claims and rights
asserted under the ADEA or Executive’s right to enforce the Separation
Agreement. Executive further agrees that in the event he or any of the other
Releasors brings any ADEA Claims against any of the Releasees, or in the event
they seek to recover monetary or other compensation against any of the Releasees
through any ADEA Claim brought by a governmental agency on their behalves, this
Post-Employment Release shall serve as a complete defense to such Claims.

 

 Exhibit A-1 

 

 

4.            In accordance with the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers Benefit Protection Act, 29 U.S.C. § 621 et seq.,
Executive understands that he shall have twenty-one (21) days to consider this
Agreement, execute it, and return it via email, facsimile, or overnight courier
(via FedEX or UPS) to Esther Lander, Akin Gump Strauss Hauer & Feld, LLC, 1333
New Hampshire Ave, NW, Washington DC, 20036, elander@akingump.com. To the extent
that Executive executes this Release prior to the end of the twenty-one (21) day
period, Executive hereby knowingly and voluntarily waives the remainder of this
twenty-one (21) day period. If Executive fails to execute and return this
Agreement within the twenty-one (21) day period in the manner provided above,
then this Agreement will be null and void and of no force or effect.

 

5.            If Executive does not revoke this Post-Employment Release within
seven (7) days from the date he executes it, this Post-Employment Release will
become fully binding, effective, and enforceable on the eighth (8th) calendar
day after the day he executes it (the “Post Employment Release Effective Date”).
For avoidance of doubt, should Executive fail to timely execute this
Post-Employment Release, or should he timely revoke this Post-Employment Release
after signing it, (A) he shall receive the payments and benefits set forth in
Paragraph 4 of the Separation Agreement, (B) the Company’s and Company
Affiliates’ obligations under Paragraph 5 of the Separation Agreement shall be
null and void and of no force or effect, and (C) the remainder of the Separation
Agreement shall remain binding, enforceable, and irrevocable.

 

6.            By signing below, Executive acknowledges and agrees that he (i)
has carefully read and fully understands all of the provisions of the Separation
Agreement (including this Post-Employment Release); (ii) knowingly and
voluntarily agrees to all of the terms set forth in the Separation Agreement
(including this Post-Employment Release); (iii) knowingly and voluntarily agrees
to be legally bound by the Separation Agreement (including this Post-Employment
Release); (iv) has been advised to consult with an attorney prior to signing
this Separation Agreement (including this Post-Employment Release); (v) has full
power to release his and the other Releasors’ Claims as set forth herein; and
(vi) has not assigned any such Claims to any individual or to any corporation,
partnership or any other entity or organization.

 

7.            This Exhibit A shall be part of the Separation Agreement and, once
executed, may be enforced in accordance with the terms of the Separation
Agreement. Executive understands that once the Separation Agreement becomes
effective, it will remain effective and irrevocable regardless of whether this
Post-Employment Release is timely executed (or, if it is executed, regardless of
whether it is timely revoked); provided, that if Executive does not timely
execute the Post-Employment Release (or if Executive timely revokes the
Post-Employment Release after signing it) he will not receive the consideration
set forth in Paragraph 5 of the Separation Agreement. For avoidance of doubt,
Executive further understands that if he and/or the Company fail to timely
execute the Separation Agreement, then the Separation Agreement (including this
Post-Employment Release) will be null and void.

 

 Exhibit A-2 

 

 

8.            PDF, facsimile, and other true and correct copies of this
Post-Employment Release shall have the same force and effect as an original
hereof.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

 Exhibit A-3 

 

 

To confirm Executive’s understanding of, and agreement to, the terms of this
Post-Employment Release, and to execute it, he has signed and dated it below.

 

      Timothy Liebmann   Date:

 

 Exhibit A-4 

 